                  UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT

 LECO SUPPLY INC.,                                       )
                                                         )
                                              Plaintiff, )
        V.                                               )
                                                                COURT NO. 21-00136
                                                         )
 UNITED STATES,                                          )
                                            Defendant. )
                                                         )
                                                         )


                  CONSENT MOTION TO INTERVENE AS A MATTER OF RIGHT


       Pursuant to Rule 24(a) of the Rules of this COURT, M&B METAL PRODUCTS COMPANY,

INC. (“M&B”) hereby moves this COURT for leave to intervene as a matter of right in the above-

captioned action as Defendant-Intervenor.

       M&B is the largest producer of steel wire garment hangers in the United States,

and M&B is the party that filed the allegation of duty evasion with U.S. Customs and Border

Protection (“CBP”) regarding imports of hangers from Laos imported by Leco Supply Inc. and

several other U.S. importers. M&B actively participated in Enforce and Protect Act (“EAPA”)

Consolidated Case No. 7357 and in the subsequent administrative review conducted by CBP.

M&B is, therefore, an “interested party” within the meaning of 19 U.S.C. § 1677(9)(A).

Pursuant to 28 U.S.C. § 2631(k)(1) and Rule 24(a)(2) of this COURT, M&B is entitled to

intervene in the above-captioned case as a matter of right.

       Plaintiff filed its complaint on March 25, 2021, contesting CBP’s final administrative

determination (H315522, February 24, 2021) in response to Leco Supply’s request for review of
the evasion determination in EAPA Consolidated Case No. 7357. Plaintiff is contesting CBP’s

final administrative determination pursuant to 19 U.S.C. § 1517(g) and 28 U.S.C. § 1581(c).

       In accordance with Rule 7(b) of the Rules of this COURT, the undersigned counsel has

consulted with the other parties to this action to seek their consent to this motion for intervention.

On the 12th day of April, 2021, counsel to Plaintiff, Heather L. Jacobson, Esq., of JUNKER &

NAKACHI, indicated that her client consents to this motion. On the 16th day of April, 2021,

Ashley Akers, Esq., U.S. DEPARTMENT OF JUSTICE, indicated that Defendant also consents to this

motion.

       WHEREFORE, M&B METAL PRODUCTS COMPANY, INC. respectfully requests that the

COURT grant this motion.




                                                / s / Frederick P. Waite
                                               FREDERICK P. WAITE
                                               KIMBERLY R. YOUNG

                                               VORYS SATER SEYMOUR AND PEASE LLP
                                               1909 K Street, NW, Ninth Floor
                                               Washington, D.C. 20006-1152

                                               (202) 467-8852 / (202) 467-8881

                                               Counsel for
                                                 M&B METAL PRODUCTS COMPANY, INC.
April 16, 2021




                                                -2-
                   UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE MARK A. BARNETT

 LECO SUPPLY INC.,                                       )
                                                         )
                                              Plaintiff, )
         V.                                              )
                                                                    COURT NO. 21-00136
                                                         )
 UNITED STATES,                                          )
                                            Defendant. )
                                                         )
                                                         )


                                             ORDER


        Upon consideration of the motion of M&B METAL PRODUCTS COMPANY, INC. to

intervene as a matter of right as Defendant-Intervenor in the above-captioned action, it is hereby

        ORDERED that the motion of M&B METAL PRODUCTS COMPANY, INC. to intervene is

granted, and it is further

        ORDERED that M&B METAL PRODUCTS COMPANY, INC. is permitted to intervene as a

matter of right in the above-captioned action as Defendant-Intervenor.




                                             Signed:     _________________________________
                                                             CHIEF JUDGE



Date: _________________________
                                   CERTIFICATE OF SERVICE


        I, KIMBERLY R. YOUNG, hereby certify that on this 16th day of April, 2021, I have caused
to be served a true set of the following documents: Consent Motion to Intervene as a Matter of
Right, along with a Proposed Order, Notice of Appearance, and Corporate Disclosure Statement,
as filed electronically, on this day, with the U.S. COURT OF INTERNATIONAL TRADE, on behalf of
M&B METAL PRODUCTS COMPANY, INC., in the matter of Leco Supply Inc. v. United States,
Court No. 21-00136, by electronic mail, upon the following parties:

hjacobson@tradelawcounsel.com
                                               gmb.asstchiefcounselitl@cbp.dhs.gov
Heather Llewellyn Jacobson,
Esq.                                           CBP Assistant Chief Counsel
JUNKER & NAKACHI                               U.S. DEPARTMENT OF HOMELAND SECURITY
999 Third Avenue                               International Trade Litigation
Suite 2525                                     U.S. CUSTOMS AND BORDER PROTECTION
Seattle, Washington 98104                      26 Federal Plaza – Room 258
                                               New York, New York 10278
Counsel for Plaintiff
                                               Counsel for Defendant
ashley.akers@usdoj.gov

Ashley Akers, Esq.
U.S. DEPARTMENT OF JUSTICE
Commercial Litigation Branch
Civil Division
P.O. Box 480
Ben Franklin Station
Washington, D.C. 20044

Counsel for Defendant

civil.itfoecf@usdoj.gov
                                                  /s/ Kimberly R. Young
Attorney-in-Charge                             KIMBERLY R. YOUNG
U.S. DEPARTMENT OF JUSTICE                     VORYS, SATER, SEYMOUR AND PEASE LLP
International Trade Field Office               1909 K Street, NW, Ninth Floor
26 Federal Plaza – Room 346                    Washington, DC 20006-1152
Civil Division
                                               1-(202) 467-8881
New York, New York 10278
                                               Counsel for
Counsel for Defendant                          M&B METAL PRODUCTS COMPANY, INC.
